Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/225,967, filed 4/8/2021.
Claims 1-4 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion spring mounted to the fixed shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 1, line 6, “cooperated” should be “cooperating” and line 14, “may be returned automatically” is not clear what is being defined; on page 2, lines 6-9 is a runon sentence, and line 19, “wrapped to” should be “wrapped around”; and on page 3, line 15, “ratchet” should be “ratchets”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification sets forth the torsion spring mounted to the fixed shaft(see page 2, line 21 and page 5, line 12), yet in Figures 4-6 the spring is mounted to the sleeve.  Also, it is not clear how the spring is compressed and released by rotating the unit since the tubular part appears to be fixed to the fixed shaft via a screw(same screw attaching the spring to the tubular part, see Figs. 4-6).  Therefore, the metes and bounds of the claim regarding the interrelation of the spring and shaft, and the unit and the shaft is unclear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 3-4 and 4-5, “the curtain” renders the metes and bounds unclear as to which curtain the phrase is referring to.  By changing “a curtain” in line 2 to “a fabric”, and “the curtain” in lines 4-5 to “the fabric”, or changing “window curtain” to “window blind/shade” in line 1 the rejection would be overcome. 
In claim 1, line 4, “first end thereof wrapped to the tube” is not clear how the curtain and tube interrelate.  By changing the phrase to “wrapped around” the rejection would be overcome.
In claim 1, line 7, it is not clear how the torsion spring is mounted to the fixed shaft when in the Figs. 4-6 the spring is mounted to the sleeve.  
In claim 1, line 16-17, the metes and bounds of the claim is not clear regarding how the spring is compressed and released by rotating the unit since the tubular part appears to be fixed to the fixed shaft via a screw(same screw attaching the spring to the tubular part, see Figs. 4-6).  

Allowable Subject Matter
Claims 1-4 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  A final determination will be made when the 112 rejections have been overcome.
No prior art of record shows the curtain assembly having a top and bottom rail, a tube located in the top rail, a curtain, plates connected to ends of the top rail, a scrolling device with a torsion spring mounted to a sleeve, the sleeve connected to a fixed shaft and secured inside the tube, and an adjustment unit connected to the fixed shaft, the spring between the sleeve and unit, the unit having a tubular part partially located with a housing, and a resilient member mounted to the tubular part, the resilient member located within the housing and biased between the housing an tubular part so a first end of the tubular part protrudes from the housing, a first end of the spring fixed to the tubular part and compressed and released by rotating the unit, one of the plates having a tongue inserted into a second end of the tubular part to protrude from the housing, nor any motivation to do so. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/